Title: To James Madison from Thomas Jefferson, 26 December 1800
From: Jefferson, Thomas
To: Madison, James


Dec. 26. 1800.
All the votes are now come in except Vermont & Kentuckey, and there is no doubt that the result is a perfect parity between the two republican characters. The Feds appear determined to prevent an election, & to pass a bill giving the government to mr. Jay, appointed Chief justice, or to Marshall as Secy. of state. Yet I am rather of opinion that Maryland & Jersey will join the 7. republican majorities. The French treaty will be violently opposed by the Feds. The giving up the vessels is the article they cannot swallow. They have got their judiciary bill forwarded to commitment. I dread this above all the measures meditated, because appointments in the nature of freehold render it difficult to undo what is done. We expect a report for a territorial government which is to pay little respect to the rights of man. Your’s of the 20th. came safely to hand. I am almost certain that you sent money by me to Lyon, which he sent to me for & recieved as soon as he heard I was arrived. As I was merely the bearer I did not take a receipt. I will enquire into it, and do what is necessary. No answer yet from R. R. L. Cordial & affectionate salutations. Adieu.
